                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

 Hus Hari Buljic individually and as             CASE NO. 6:20-cv-02055
 Administrator of the Estate of Sedika
 Buljic, Honario Garcia individually
 and as Administrator of the Estate of
 Reberiano Leno Garcia, and Arturo de            NOTICE OF ERRATA
 Jesus Hernandez and Miguel Angel
 Hernandez as Co-Administrators of
 the Estate of Jose Luis Ayala, Jr.,

                                  Plaintiffs,

 vs.

 Tyson Foods, Inc., Tyson Fresh Meats,
 Inc., John H. Tyson, Noel W. White,
 Dean Banks, Stephen R. Stouffer, Tom
 Brower, Mary A. Oleksiuk, Elizabeth
 Croston, Tom Hart, Hamdija Be-
 ganovic, James Cook, Ramiz Muheljic,
 Gustavo Cabarea, Pum Pisng, Alex
 Buff, Walter Cifuentes, Muwi
 Hlawnceu, Cody Brustkern, Mark
 Smith, and John/Jane Does 1-10,

                                Defendants.




       COME NOW Defendants, Tyson Foods, Inc., and Tyson Fresh Meats, Inc., and


hereby files this Notice of Errata:

       1.      Defendants Tyson Foods, Inc., and Tyson Fresh Meats, Inc., filed its Resistance

to Motion to Remand with the Declaration of Barbara Masters attached on September 9, 2020.

At the time of filing, the Declaration of Barbara Masters was the only document that Defend-

ants were able to attach.




       Case 6:20-cv-02055-LRR-KEM Document 17 Filed 09/09/20 Page 1 of 3
       2.      Attached hereto is Resistance to Motion to Remand and the Declaration of Bar-

bara Masters with all exhibits attached.

       WHEREFORE, Defendants Tyson Foods, Inc., and Tyson Fresh Meats, Inc. request

that its Resistance be substituted for the previously filed Resistance.



                                                    /s/ Kevin J. Driscoll________________
                                                    Kevin J. Driscoll AT0002245
                                                    FINLEY LAW FIRM, P.C.
                                                    699 Walnut Street, Suite 1700
                                                    Des Moines, Iowa50309
                                                    Telephone: 515-288-0145
                                                    Facsimile: 515-288-2724
                                                    Email:       kdriscoll@finleylaw.com

                                                    ATTORNEYS FOR DEFENDANTS
                                                    TYSON FOODS, INC. AND TYSON
                                                    FRESH MEATS, INC.




                                              -2-
      Case 6:20-cv-02055-LRR-KEM Document 17 Filed 09/09/20 Page 2 of 3
Original e-filed.

Copy to:

Thomas P. Frerichs
Frerichs Law Office, P.C.
106 E. 4th Street, P.O. Box 328
Waterloo, Iowa 50704-0328
319.236.7204 / 319.236.7206 (fax)
tfrerichs@frerichslaw.com

John J. Rausch
Rausch Law Firm, PLLC
3909 University Ave., P.O. Box 905
Waterloo, Iowa 50704-0905
319.233.35557 / 319.233.3558 (fax)
rauschlawfirm@dybb.com

Mel C. Orchard, III
G. Bryan Ulmer, III
Gabriel Phillips
The Spence Law Firm, LLC
15 S. Jackson Street
P. O. Box 548
Jackson, Wyoming 83001
307.337.1283 / 307.337.3835 (fax)
orchard@spencelawyers.com
ulmer@spencelawyers.com
phillips@spencelawyers.com
Attorneys for the Plaintiffs


CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 9th day of September, 2020 by:

   U.S. Mail                              FAX
   Hand Delivered                         UPS
   Federal Express                        Electronic Filing
   E-mail                                 Other ______________________


/s/ Leah Swanson




                                                                                -3-
           Case 6:20-cv-02055-LRR-KEM Document 17 Filed 09/09/20 Page 3 of 3
